TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00424-CV


Curtis Wayne Ratliff, Appellant

v.

Linda Ann King, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 225,610-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


O R D E R
PER CURIAM
		On September 15, 2008, appellant's first motion for extension of time to file his brief
was granted, and the brief was ordered to be filed no later than November 11, 2008.  Despite this
order, counsel did not file a brief and now asks for a further extension of time to January 11, 2009.
		The second motion for extension of time to file brief is granted.  Appellant
Curtis Wayne Ratliff is ordered to tender a brief for filing in this cause no later than January 21,
2009.  If appellant fails to comply with this order, his appeal may be dismissed for want of
prosecution.
		It is so ordered November 21, 2008.

Before Chief Justice Law, Justices Puryear and Pemberton